       Case 2:19-cv-04933-JAT Document 61 Filed 05/25/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Neil Rusty Bond,                                   No. CV-19-04933-PHX-JAT
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15          Before the Court are Plaintiff’s three motions titled “Request to File a Lawsuit”
16   (Docs. 57, 58, 59), and Plaintiff’s “Motion to Order the Social Security Administration, the

17   Office of Inspector General and the U.S. Government to Cease and Desist Violation of
18   Plaintiff’s Civil Rights with Threats” (Doc. 60). The motions join the growing deluge of

19   opaque post-judgment motions filed by Plaintiff.

20          In his requests to file lawsuits against members of the United States Attorney’s
21   Office (the “USAO”), Plaintiff asks to sue members of the USAO in connection with
22   deductions from his Social Security Benefits. (See Docs. 57, 59). Plaintiff cites, and the

23   Court is aware of, no rule or legal authority to support his motions. (See id.). Instead,

24   Plaintiff simply argues that the “Financial Litigation Unit” of the USAO has wrongfully

25   deducted money from Plaintiff’s Social Security Benefits and failed to “follow up with the

26   Maricopa County Recorder’s office with a satisfaction of lien placed on Plaintiff.” (Docs.
27   57, 59). Plaintiff provides no documentation to support these arguments, but even if he did
28   the outcome would be the same. This case is closed, and judgment has been entered in
       Case 2:19-cv-04933-JAT Document 61 Filed 05/25/21 Page 2 of 3



 1   Plaintiff’s favor. (Docs. 44, 45). The conduct complained of by Plaintiff took place after
 2   judgment in this case was entered—June 19, 2020—and appears to involve conduct apart
 3   from Plaintiff’s underlying complaint. Thus, Plaintiff’s motions regarding the USAO will
 4   be denied.
 5          As for the request to file a lawsuit against the Commissioner of the Social Security
 6   Administration (the “SSA”), Plaintiff argues that he has not been provided a hearing before
 7   the SSA regarding his overpayment despite requesting one through the appropriate
 8   channels, although he provides no evidence to support his claim. (See Doc. 58). Notably,
 9   the damages Plaintiff seeks from the SSA are $30,929.16, the amount of restitution Plaintiff
10   was required to pay in his criminal conviction. (See Docs. 51 at 3; 58 at 1). The Court
11   considers this motion yet another attempt by Plaintiff to secure an order requiring the SSA
12   to give Plaintiff a hearing to argue for an overpayment amount lower than $30,929.16 so
13   he may receive a more favorable judgment from this Court. As such, the motion is not well
14   taken and will be denied. (See Doc. 55 at 3 (noting that requests to get a greater award than
15   he was otherwise entitled to under the Court’s judgment would be summarily denied)).
16          Finally, in the “Motion to Order the Social Security Administration, the Office of
17   Inspector General and the U.S. Government to Cease and Desist Violation of Plaintiff’s
18   Civil Rights with Threats” (Doc. 60), Plaintiff argues that he has received vague threats in
19   person, via voicemail, and on his “case file” regarding his SSA case. (See Doc. 60).
20   Plaintiff, again, provides no proof of these threats, cites no federal law or rule supporting
21   his requested relief, and fails to even identify the individuals allegedly making these
22   threats. (See id.). As such the Court will deny Plaintiff’s motion.
23          The Court further reminds Plaintiff that his case is closed, and judgment has been
24   entered. (Docs. 44, 45). This Court is not a forum for Plaintiff to press his disparate
25   grievances or seek a greater award than he is due. Further filings by Plaintiff that are
26   unsupported by the Federal Rules of Civil Procedure and lack legal and evidentiary support
27   will be denied and may open Plaintiff to sanctions.
28          Accordingly,


                                                 -2-
       Case 2:19-cv-04933-JAT Document 61 Filed 05/25/21 Page 3 of 3



 1          IT IS ORDERED that Plaintiff’s motions to file lawsuits (Docs. 57, 58, 59) and
 2   “Motion to Order the Social Security Administration, the Office of Inspector General and
 3   the U.S. Government to Cease and Desist Violation of Plaintiff’s Civil Rights with Threats”
 4   (Doc. 60) are DENIED.
 5          Dated this 25th day of May, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
